oOo oOo N DB HO FF WD NHN =

NWN NY NY NY N YN N N VN [| FF Ff FCF Fe FF FO EE leEDLUS
on KN A kB BON | oO wm N DH KH FF WY NH =| &

 

 

Case 3:17-cv-00132-MMD-CBC Document 45 Filed 06/21/19 Page 1 of 3

AARON D. FORD

Attorney General

ROBERT W. DeLONG, Bar No. 10022
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: (775) 684-1120

E-mail: rdelong@ag.nv.gov

Attorneys for Defendants

Romeo Aranas, James Cox,
Francisco Sanchez and Brian Williams

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
LEWIS WILLIAM STEWART,
Case No. 3:17-cv-00132-MMD-CBC
Plaintiff,
MOTION TO EXTEND THE DEADLINE
vs. TO FILE MOTIONS FOR SUMMARY
JUDGMENT

ROMEO ARANAS, et al., (Third Request)

Defendants.

 

Defendants, Romeo Aranas, James Cox, Francisco Sanchez, and Brian Williams, by
and through counsel, Aaron D. Ford, Nevada Attorney General, and Robert W. DeLong,
Deputy Attorney General, hereby move to extend the deadline to file dispositive motions
in this matter by 5 days to allow Defendants time to finalize declarations that they intend
to use in connection with a motion for summary judgment. Defendants are still waiting
for one final signature prior to filing their Motion for Summary Judgment.

This is an inmate civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff
Lewis Stewart (Plaintiff) is an inmate in the custody of the Nevada Department of
Corrections (NDOC). This Court granted Defendants’ first 30 day request to extend these
deadline on May 8, 2019 (ECF No. 41.), and their second 14 day request on June 10, 2019
(ECF No. 44).

//1
//1

 
oOo Oo NHN KH OT FP WY NH —

Nw Bw NO NH NYO N NO NO NO | FF FF Fe Se Sel OO Eel ee hl
oN AO NN ek BW! NY |e OoOOlCOUlUlUlUlCeOWUlN ONC CU elUlUMhGOULULNOU CUD

 

 

Case 3:17-cv-00132-MMD-CBC Document 45 Filed 06/21/19 Page 2 of 3

Federal Rule of Civil Procedure 6(b)(1) governs enlargements of time and provides

as follows:

When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made
after the time has expired if the party failed to act because of
excusable neglect.

The proper procedure, when additional time for any purpose is needed, is to
present a request for extension of time before the time fixed has expired. Canup v. Miss.
Val. Barge Line Co., 31 F.R.D. 282 (W.D. Pa. 1962). Extensions of time may always be
asked for, and usually are granted on a showing of good cause if timely made under
subdivision (b)(1) of the Rule. Creedon v. Taubman, 8 F.R.D. 268 (N.D. Ohio 1947). The
present deadline to file motions for summary judgment is today, June 21, 2019. (ECF No.
44 at 2.)

Defendants seek an enlargement of time to file dispositive motions in this matter
because they are still attempting to finalize declarations that they intend to use in
connection with a motion for summary judgment. Defendants are still waiting for one
final signature prior to filing their Motion for Summary Judgment.

Defendants respectfully request that the deadline to file motions for summary
judgment in this matter be extended by 5 days. If granted, the new deadline to file
motions for summary judgment would be Wednesday, June 26, 2019.

Good cause exists to extend the time to file this motion. This request is made in
good faith and not for the purpose of delay. Defendants respectfully subrait that none of

the parties will be prejudiced by the extension of time sought.

AARON D. FORD
Attorney General

(eG 0. 2+
ve DELONG, Bar No. 10022
Deputy Attorney General

DATED: le[ Zee T Attorneys for Defendants
Me fegiteee cl ftn 5 Ler
be Sranteo( .

SO ORDERED

   
 

 
oOo Oo nN DOD HH FF W NHN —

Nw N NY NY NY NN ON NO S| [| FO EF Se Ol Sel Sell eel lc
oN KO AN Bs BON —|=— CO BO OHO HN DH HH F&F WD Nn | &

 

 

Case 3:17-cv-00132-MMD-CBC Document 45 Filed 06/21/19 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of
Nevada, and that on June 21, 2019, I caused to be deposited for mailing, a true and
correct copy of the foregoing, MOTION TO EXTEND THE DEADLINE TO FILE
MOTIONS FOR SUMMARY JUDGMENT (Third Request) on the following:

Lewis Stewart /
4570 E. Saint Louis Avenue “ooO™N
Las Vegas, NV 89104

Se pd
+l MH funni LO

An employee of the
Office of the Attorney General

 

 
